Citation Nr: 0126875	
Decision Date: 11/29/01    Archive Date: 12/03/01	

DOCKET NO.  00-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Evaluation of service-connected lumbar strain, rated 20 
percent disabling from March 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2001, at which time it was remanded 
for further development.  In August 2001, following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC, confirmed and 
continued the 20 percent rating for the veteran's service-
connected lumbar strain, which had been in effect since March 
5, 1998.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDING OF FACT

Since March 5, 1998, the veteran's service-connected lumbar 
strain has been manifested primarily by complaints of pain, 
occasional flare-ups with mild limitation of motion, excess 
fatigability, and paravertebral muscle spasms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
strain have not been met since that rating became effective 
on March 5, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 
(DC) 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 20 percent for his 
service-connected lumbar strain.  Disability evaluations are 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the DCs of the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. § 4.1 and § 4.2, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.

In evaluating this claim, the Board notes that, in a rating 
action dated in March 1999, the RO granted entitlement to 
service connection for lumbar strain and assigned a 10 
percent disability evaluation, effective March 5, 1998.  In a 
subsequent rating action, the RO revised that rating to 20 
percent, which was made effective from March 5, 1998.  The 20 
percent rating therefore constitutes an initial rating for 
lumbar strain, and as such, a practice known as "staged" 
ratings may apply.  That is, from the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  Indeed, in 
this case, the veteran has indicated on several occasions 
(e.g., a statement received at the RO in July 2000) that he 
is seeking a 100 percent disability evaluation for his 
service-connected lumbar strain.  Consequently, the Board 
will consider the potential applicability of "staged ratings" 
with respect to that disability.

The veteran's service-connected lumbar strain is rated under 
38 C.F.R. § 4.71a, DC 5295.  A 20 percent rating is warranted 
when there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when there is 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

Also potentially applicable in rating the veteran's low back 
disability is 38 C.F.R. § 4.71a, DC  5292 (2001).  Under that 
DC, a 20 percent rating is warranted for moderate limitation 
of motion of the lumbar spine, while a 40 percent rating is 
warranted for severe limitation of motion.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) has 
considered the question of functional loss as it relates to 
the adequacy of assigned disability ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that 38 C.F.R. § 4.40 required consideration of factors such 
as lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.

Evidence received in support of the veteran's claim consists 
of records of private chiropractic treatment rendered in 
October 1997; records reflecting VA outpatient treatment from 
February 1998 to May 2001; and reports of VA orthopedic 
examinations performed in October 1999, April 2000, and 
August 2001.  These records show that the veteran's service-
connected lumbar strain is manifested primarily by complaints 
of pain, 5 to 10 flare-ups over the course of two years with 
only a couple of major flares of disability, excess 
fatigability, and paravertebral muscle spasms.  In October 
1997, x-rays revealed an old posterior compression fracture 
at L4-5 and disc space narrowing at L5-S1; however, x-rays 
taken since that time failed to confirm those findings.  
Indeed, they show no more than a 6th lumbar vertebra and are 
negative for any evidence of osteoarthritic changes.

Although the report of the October 1997 chiropractic 
treatment showed that the strength in the veteran's hip 
flexors was 3/5, bilaterally, and was 3/5 in the right 
gluteus maximus, there was no evidence of any association to 
the veteran's service-connected low back disorder.  Indeed, 
the other medical records submitted in support of the 
veteran's claim show that his muscle strength has been 5/5 
and that his muscle tone and bulk is normal.  Moreover, they 
show that his deep tendon reflexes are two-plus and equal at 
the knee and ankle and that he has no sensory deficits 
associated with his service-connected low back disability.  
Moreover, there is no evidence of any lack of coordination, 
heat, discoloration, deformity, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion, narrowing or irregularity of the joint space, 
or abnormal mobility on forced motion.

During the VA examinations in October 1999 and April 2000 and 
during the veteran's VA outpatient treatment in October 1999, 
he demonstrated forward flexion to between 45 and 50 degrees; 
extension to 20 degrees; lateral bending, bilaterally, to 
between 20 and 30 degrees; and rotation, bilaterally, to 30 
degrees.  During his VA examination in August 2001, the 
veteran demonstrated what the examiner described as 
essentially a normal range of back motion, i.e., 90 degrees 
of forward flexion, 30 degrees of lateral flexion, 
bilaterally; 30 degrees of rotation, bilaterally; and 30 
degrees of extension.  While the earlier medical records show 
some limitation of lumbar spine motion, there was no 
indication from any examiner that the limitations were more 
than moderate in degree.  Additionally, even when the 
veteran's history and functional losses due to problems such 
as flare-ups or excess fatigability were specifically 
considered, as they were at the August 2001 VA examination, 
the veteran's losses were thought to be best equated to only 
mild additional limitation of motion.  That is, given that 
his motion was thought to be essentially normal on 
examination, it may be concluded that the veteran's 
functional losses are properly equated to no more than 
moderate limitation of motion.  DeLuca, supra.  Even with 
this consideration, it may not be said that the veteran's 
disability picture warrants more than the currently assigned 
20 percent rating, whether considered under DC 5292 or DC 
5295.  

Inasmuch as the foregoing evidence does not show or more 
nearly approximate the requirements for a rating in excess of 
20 percent for the veteran's service-connected low back 
disability, the appeal is denied.  In arriving at this 
decision, the Board has considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the manifestations of his service-connected low 
back disability have been generally consistent since March 5, 
1998, the date that service connection and the 20 percent 
rating became effective.  Accordingly, there is no basis to 
invoke the principle of staged ratings.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected low back disability.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  Although there is evidence that he missed several 
days of work during a flare-up in July 1999, the evidence 
shows that he has been regularly employed since service 
connection for his low back disability was granted.  While he 
has also been followed for low back disability on an 
outpatient basis, there is no evidence of hospitalization for 
that disorder.  Rather, the record shows that the 
manifestations of his low back disability are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2001).  

Finally, in evaluating this appeal, the Board finds that the 
RO has met its duty to assist the veteran in the development 
of his claim under the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  By virtue of information sent 
to the veteran, including the Board remand in April 2001, the 
statement of the case, and supplemental statements of the 
case, the veteran was notified of the evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; and in fact, it appears that all evidence so 
identified has been obtained and associated with the claims 
folder.  As noted above, such evidence consists of private 
chiropractic records, reflecting treatment in October 1997; 
VA outpatient records reflecting treatment from February 1998 
to May 2001; and the reports of VA examinations performed in 
October 1999, April 2000, and August 2001.  In this regard, 
the Board notes that in August 1998, the RO requested private 
chiropractic records of L. G. B., D.C., which allegedly 
showed treatment for the veteran's service-connected low back 
disability in late 1997.  There is no evidence on file of any 
response to that request.  Indeed, the veteran has not 
identified any outstanding evidence that the RO has not 
sought, which could be used to support the claim of 
entitlement to a higher rating for lumbar strain.  Finally, 
the Board notes that the veteran has been informed of his 
right to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that right.  
Accordingly, the Board is of the opinion that VA has met its 
duties to notify and assist the veteran in the development of 
this appeal, and that there is no need for further 
development at this time.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
strain is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

